On re-hearing.

Ellison, S.
-In the original opinion, counsel failed to call the court’s attention to the third paragraph'of the answer, and the court, in consequence, overlooked it. By that paragraph, a debt due from the firm, the payees, to defendant is alleged and asked to be allowed as an off-set. This would admit proof of such allegation against the original payees or their assignee, who may have taken an assignment of the note for the fraudulent purpose of preventing such off-set.
The question, then, is, can a fraudulent and collusive assignment be proved under a general denial %
It must be admitted, “that fraud, as a defence, is sustained by- affirmative facts which do not contradict, *616but avoid, the legal effect o£ the facts stated by the plaintiff.” Bliss on Code Pleading, sect. 329. Yet this author understands the rule to be different in Missouri ’' Greenway v. James, 34 Mo. 327; Corby v. Widdle, 57 Mo. 452; Young v. Glasscock, 79 Mo. 574.
It follows that the demurrer should not llave been sustained to that part of the answer referred to above, and the judgment would be reversed and the cause remanded, but for the fact that a remittitur is now offered in this court of $112.93, being the amount in full and interest claimed in that part of the answer. The judgment will, therefore, be affirmed, less the remittitur, and the costs of this appeal will be adjudged against the respondent.